Citation Nr: 0329182	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  02-12 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for a broken nose.

2.	Entitlement to service connection for bilateral hearing 
loss.

3.	Entitlement to service connection for dental trauma.

4.	Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1943 to April 
1946.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2002, a 
statement of the case was issued in July 2002 and a 
substantive appeal was date-stamped as received in August 
2002.  The veteran initially requested an RO hearing, but in 
December 2002 he told the RO that he would accept a VA 
audiological examination in lieu of a hearing.


FINDINGS OF FACT

1.  A nose disability was not manifested during the veteran's 
active duty service or for many years after separation from 
service, nor is a nose disability otherwise related to such 
service.

2.  Bilateral hearing loss was not manifested during the 
veteran's active duty service or for many years after 
separation from service, nor is bilateral hearing loss 
otherwise related to such service.

3.  Dental trauma was not manifested during the veteran's 
active duty service or for many years after separation from 
service, nor is dental trauma disability otherwise related to 
such service.

4.  Lumbar spine disability was not manifested during the 
veteran's active duty service or for many years after 
separation from service, nor is lumbar disability otherwise 
related to such service.




CONCLUSIONS OF LAW

1.  Nose disability was not incurred or aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).

2.  Bilateral hearing loss was not incurred in or aggravated 
during the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2003).

3.  Dental trauma was not incurred or aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§  1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).

4.  Lumbar spine disability was not incurred or aggravated 
during the veteran's active duty service.  38 U.S.C.A. §§  
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)) (2003).  The intended effect of the new 
regulation is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for his disabilities.  An August 2001 
letter informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought and 
advised him of the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

Pursuant to 38 U.S.C.A. § 5103(a), upon receipt of a complete 
or substantially complete claim, VA must notify the claimant 
and claimant's representative, if any, of any information or 
evidence which has not already been provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(b) 
further provides that if such information or evidence is not 
received by VA within one year from the date of VA's notice 
to the claimant under 38 U.S.C.A. § 5103(a), no benefit may 
be paid or furnished by reason of the claimant's application.  
One of the regulations promulgated by VA to implement VCAA 
has recently been invalidated.  Specifically, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held invalid the provisions of 38 C.F.R. 
§ 3.159(b)(1) which allowed a decision to be made before the 
one year period for submitting new evidence had expired with 
the proviso that if the information or evidence was 
subsequently provided within the one year period, then VA 
would readjudicate the claim.  Paralyzed Veterans of America, 
et al. v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).  However, in the 
present case the appellant has indicated in correspondence 
dated April 2003 that there is no additional evidence to 
submit.  The Board therefore finds that there is no prejudice 
to the appellant as a result of any legal deficiency in the 
VCAA notice furnished by the RO pursuant to the invalidated 
regulation and that no useful purpose would be served by 
further delaying appellate review to provide corrected notice 
that the appellant has one year to provide additional 
information or evidence.  It is clear from communications 
from the appellant and the appellant's representative that 
they seek appellate review without further delay.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, private medical records, and VA medical records.  
The Board notes that the veteran was afforded a VA 
audiometric examination, but he has not been examined in 
connection with his nose, dental trauma and low back claims.  
However, the record does include service medical records 
which affirmatively show that these disorders were not noted 
by medical personnel during service and his separation 
examination was negative for the claimed disorders.  Further, 
on his claim form, the veteran did not report any post-
service medical treatment for the claimed disorders, and the 
VA 2001 medical records which are included in the claims file 
only refer to a history of low back complaints.  Under the 
circumstances, the Board finds that the record as it stands 
includes sufficient competent evidence to decide these 
claims.  See 38 C.F.R. § 3.159(c)(4).  Even assuming that he 
has current disabilities, with a complete lack of persuasive 
evidence of inservice symptoms and a lack of evidence of a 
continuity of symptoms for many years after service, any 
etiology opinions would be purely speculative.  The Board 
again emphasizes that no additional pertinent evidence has 
been identified by the veteran as relevant to this issue.  
Under these circumstances, the Board finds no further action 
is necessary to assist the veteran with the claim.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

Broken Nose

On his VA compensation claims form, the veteran indicated 
that he suffered a broken nose during service while boxing.  
However, his service medical records are devoid of reference 
to any injury or disease to the veteran's nose.  In fact, his 
discharge examination in April 1946 notes that his nose was 
normal.  Further, the veteran has not reported ever receiving 
any post-service medical treatment for residuals of a broken 
nose.  Based on the evidence, there is no basis for finding 
any nexus between any current residuals of a broken nose and 
the veteran's active duty service over fifty years ago.  

Bilateral Hearing Loss

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran underwent a VA audiological examination in 
December 2002 which reflected the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT

15
50
60
80
LEFT

15
55
75
85

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 in the left ear.  

The evidence of record demonstrates that the veteran suffers 
from a current bilateral hearing loss disability.  The Board 
must now turn its inquiry to the etiology of this condition.  
A September 2002 letter from Dr. Pandit notes that the 
veteran "relates that he served in the military some time 
ago, which may explain the severe loss in the high frequency 
ranges."  The letter does not reflect that the physician 
reviewed the veteran's c-file.

However, after examining the veteran in December 2002, a VA 
examiner disagreed with the opinion from Dr. Pandit regarding 
the etiology of the veteran's bilateral hearing loss.  The VA 
examiner indicated that  

although the letter by Dr. Pandit indicated that 
the severe loss of hearing in the high frequency 
range may have been related to military service, I 
disagree.  First of all, Dr. Pandit did not have 
access to the veteran's c-file records indicating 
the absence of hearing loss while on active duty 
and the normal hearing at the time of separation 
from service.  Furthermore, there is no "acoustic 
notch" present at the 4000 Hz, and the audiometric 
thresholds appear very compatible with the 
veteran's current age.  It would appear most likely 
that the veteran's current hearing loss is related 
to a combination of genetic and environmental 
changes that have occurred subsequent to separation 
from military service.  Therefore, it is my opinion 
that it is less likely than not that the veteran's 
current hearing loss is related to military 
service.  I can find no basis for service 
connection for hearing loss.

After weighing the medical evidence, the Board finds that the 
VA examiner's medical opinion should receive more 
consideration, based on its thoroughness and its basis on the 
facts contained in the record.  Dr. Pandit offers an opinion 
that the veteran's military service may explain his hearing 
loss, but he does not state why this would be the case.  Dr. 
Pandit did not review the veteran's service medical records, 
which recorded normal hearing in service, up until and 
including discharge from service.  In addition, Dr. Pandit 
offers no factual basis for his opinion.  In contrast, the VA 
physician explained in his report that he reviewed the 
veteran's c-file, including his service medical records 
reflecting normal hearing in service.  Therefore, the VA 
physician had a more thorough historical perspective on the 
veteran's hearing loss condition.  In addition, the VA 
examiner explained that the type of hearing loss demonstrated 
by the veteran is compatible with the aging process.  Thus, 
the VA examiner provided an explanation for why he did not 
believe the veteran's hearing loss was related to his 
military service.

In sum, the Board finds that the veteran's current hearing 
loss is not related to his military service and that service 
connection is not warranted.

Dental Trauma

Initially, the Board notes that the veteran's service medical 
records are entirely devoid of reference to any dental 
trauma.  In fact, upon discharge, his teeth and gums were 
clinically examined and found to be normal, with the 
exception of several fillings and restorations.  Again, no 
post-service medical treatment for the claimed dental 
disability has been reported by the veteran.  Even assuming 
that he does currently suffer from dental disability, the 
preponderance of the evidence is against a finding that there 
is any causal relationship to his World War II service. 

Lumbar Spine

VA treatment records from 2001 reflect that the veteran gave 
a history of chronic low back pain.  However, there is no 
diagnosis of any back condition of record.  Even assuming 
that the veteran does have a current lumbar spine disability, 
there is no medical evidence of record to relate any current 
spine disability to the veteran's service.  The veteran's 
service medical records are entirely devoid of reference to 
any lumbar spine complaints or treatment.  In fact, his 
discharge examination in April 1946 makes no note of any 
spinal complaints or defects.  There is no showing of any 
continuity of low back symptomatology to suggest any nexus 
between current chronic low back disability and the veteran's 
active duty service many years before. 

Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied as to all issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



